DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 05/11/2022, with respect to claim 1, 12 and 15 have been fully considered and are persuasive in view of the amendments below.  The rejection of claim 1, 12, and 15 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with agent Chen (Reg. No. 76,586) on 05/31/2022.
The claims filed 09/10/2021 has been amended/replaced as follows (added text are underlined and deleted text are in double square brackets or strikethrough): 

12. (Currently amended) An iterative detection and decoding (IDD) method for an IDD circuit, the method comprising:
receiving an input signal and a first delayed signal, by a detector of the IDD circuit, to detect the input signal to generate a first detection result;
summarizing the first detection result and the first delayed signal, by a first adder of the IDD circuit coupled to the detector, to generate a first added signal;
keeping and delaying the first added signal, by a first buffer of the IDD circuit coupled to the first adder, to generate a second delayed signal;
receiving and decoding the first delayed signal, by a decoder coupled to the first buffer, to generate a decoded signal;
summarizing the decoded signal and the second delayed signal, by a second adder coupled to the decoder and the first buffer, to generate a second added signal;
keeping and delaying the second added signal, by a second buffer of the IDD circuit coupled to the first adder, the second adder and the detector, to generate the first delayed signal;
performing, by the IDD circuit, M outer iterations on the input signal between the detector and the decoder, of which Ni inner iterations are performed in the decoder during an ith outer iteration of the outer iterations;
wherein M is an integer greater than 1, i is an integer less than or equal to M, and N1 to NM are all integers and are in a strictly increasing sequence.

15. (Currently amended) A multiple-input multiple-output (MIMO) receiver, comprising: 
a plurality of antennas configured to receive [[a]] MIMO signals; 
a demapper coupled to the antennas, the demapper configured to demodulate the MIMO signals; and 
an iterative detection and decoding (IDD) circuit coupled to the demapper, the IDD circuit comprising:
a detector configured to receive the MIMO signals and a first delayed signal and to detect the MIMO signals to generate a first detection result;
a first adder coupled to the detector, the first adder configured to summarize the first detection result and the first delayed signal to generate a first added signal;
a first buffer coupled to the first adder, the first buffer configured to keep and delay the first added signal to generate a second delayed signal;
a decoder coupled to the first buffer, the decoder configured to receive and decode the first delayed signal to generate a decoded signal;
a second adder coupled to the decoder and the first buffer, the second adder configured to summarize the decoded signal and the second delayed signal to generate a second added signal; and
a second buffer coupled to the first adder, the second adder and the detector, the second buffer configured to keep and delay the second added signal to generate the first delayed signal;
wherein the IDD circuit is configured to perform M outer iterations on the MIMO signals between the detector and the decoder to obtain [[a]] the decoded signal, of which Ni inner iterations are performed in the decoder during an ith outer iteration of the outer iterations, wherein M is an integer greater than 1, i is an integer less than or equal to M, and N1 to NM are all integers and are in a strictly increasing sequence.

18. Cancelled

Allowable Subject Matter
Claim 1, 3, 5, 7-17, 19 and 20 are  allowed.
The following is an examiner’s statement of reasons for allowance:
 The prior art of record, particularly Varnica et  al. in view of Sun et al. does not fairly teach the limitation of”
“a detector configured to receive an input signal and a first delayed signal and to detect the input signal to generate a first detection result;
a first adder coupled to the detector, the first adder configured to summarize the first detection result and the first delayed signal to generate a first added signal;
a first buffer coupled to the first adder, the first buffer configured to keep and delay the first added signal to generate a second delayed signal;
a decoder coupled to the first buffer, the decoder configured to receive and decode the first delayed signal to generate a decoded signal;
a second adder coupled to the decoder and the first buffer, the second adder configured to summarize the decoded signal and the second delayed signal to generate a second added signal; and
a second buffer coupled to the first adder, the second adder and the detector, the second buffer configured to keep and delay the second added signal to generate the first delayed signal;
wherein the IDD circuit is configured to perform M outer iterations on the input signal between the detector and the decoder, of which Ni inner iterations are performed in the decoder during an ith outer iteration of the M outer iterations, wherein M is an integer greater than 1, i is an integer less than or equal to M, and N1 to NM are all integers and are in a strictly increasing sequence” as recited in claim 1; 
“receiving an input signal and a first delayed signal, by a detector of the IDD circuit, to detect the input signal to generate a first detection result;
summarizing the first detection result and the first delayed signal, by a first adder of the IDD circuit coupled to the detector, to generate a first added signal;
keeping and delaying the first added signal, by a first buffer of the IDD circuit coupled to the first adder, to generate a second delayed signal;
receiving and decoding the first delayed signal, by a decoder coupled to the first buffer, to generate a decoded signal;
summarizing the decoded signal and the second delayed signal, by a second adder coupled to the decoder and the first buffer, to generate a second added signal;
keeping and delaying the second added signal, by a second buffer of the IDD circuit coupled to the first adder, the second adder and the detector, to generate the first delayed signal;
performing, by the IDD circuit, M outer iterations on the input signal between the detector and the decoder, of which Ni inner iterations are performed in the decoder during an ith outer iteration of the outer iterations;
wherein M is an integer greater than 1, i is an integer less than or equal to M, and N1 to NM are all integers and are in a strictly increasing sequence” as recited in claim 12; and 
“a detector configured to receive the MIMO signals and a first delayed signal and to detect the MIMO signals to generate a first detection result;
a first adder coupled to the detector, the first adder configured to summarize the first detection result and the first delayed signal to generate a first added signal;
a first buffer coupled to the first adder, the first buffer configured to keep and delay the first added signal to generate a second delayed signal;
a decoder coupled to the first buffer, the decoder configured to receive and decode the first delayed signal to generate a decoded signal;
a second adder coupled to the decoder and the first buffer, the second adder configured to summarize the decoded signal and the second delayed signal to generate a second added signal; and
a second buffer coupled to the first adder, the second adder and the detector, the second buffer configured to keep and delay the second added signal to generate the first delayed signal;
wherein the IDD circuit is configured to perform M outer iterations on the MIMO signals between the detector and the decoder to obtain [[a]] the decoded signal, of which Ni inner iterations are performed in the decoder during an ith outer iteration of the outer iterations, wherein M is an integer greater than 1, i is an integer less than or equal to M, and N1 to NM are all integers and are in a strictly increasing sequence” as recited in claim 15.
Claims 3, 5, 7-11, 13-14, 16-17 and 19-20 are allowable for at least their dependency on respective independent claim 1, 12 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633